MEMORANDUM OPINION
Nos. 04-04-00354-CV and 04-04-00355-CV
Diane VAN NATTA, 
Appellant
v.
PYRAMID PROPERTY MANAGEMENT; 
Lockhill Selma Investment, Inc.; and Pyramid Sweepers, Inc.;
Appellees
From the 57th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2002-CI-06702 and 2004-CI-02343
Honorable Barbara Nellermoe, Judge Presiding (1)
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	September 22, 2004
DISMISSED
	The appellant has filed an unopposed motion to dismiss this appeal.  We grant the motion and
dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).
							PER CURIAM
1.   The Honorable Barbara Nellermoe, presiding judge of the 45th Judicial District Court, signed the summary
judgment in trial cause number 2002-CI-06702 on January 29, 2004.  The Honorable John Specia, presiding judge of
the 225th Judicial District Court, signed the summary judgment in severed trial cause number 2004-CI-02343 on
February 17, 2004.  The Honorable Pat Boone is the presiding judge of the 57th Judicial District Court.